DETAILED ACTION
Reissue
The present reissue application is directed to US 9,885,856 B2 (“856 Patent”). 856 Patent issued on February 6, 2018 with claims 1-23 from application 14/699,848 filed on April 29, 2015, and claims priority to TW 104100808 filed on January 9, 2015.
This application was filed on October 8, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application is a continuation reissue of reissue application 16/709,871, now RE48,828E. This application presents broadened claims, which are permitted because Applicant demonstrated an intent to broaden within two years of the issue date of 856 Patent (see parent application 16/709,871).
The most recent amendment was filed on January 12, 2022. The status of the claims is:
Claims 1-23: Canceled.
Claims 24-49: New.
This is a first, non-final action.

References and Documents Cited in this Action

856 Patent (US 9,885,856 B2)
Tsai (US 2013/0120859 A1)
Mato (EP 0905646 A1)
Rowe (US 2005/0271258 A1)
Academic Press Dictionary of Science and Technology (“f-number.” (1992) In C. G. Morris (Ed.), Academic Press Dictionary of Science and Technology, 4th ed., Oxford, UK; Elsevier Science & Technology).
Summary of the Claims
Claims 24, 36, and 45 are the independent claims. Claim 36 is representative:
36.	A compact optical system comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element has negative refractive power,
the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element has at least one convex shape in an off-axis region thereof, and
the object-side surface of the second lens element is convex in a paraxial region thereof; and
wherein a focal length of the compact optical system is f, an entrance pupil diameter of the compact optical system is EPD, an axial distance between an imaged object and an image surface is OTL, a maximum image height of the compact optical system is ImgH, and the following conditions are satisfied:
f/EPD < 2.60; and
OTL/ImgH < 12.

All of the claims at least recite three lens elements; the first lens element has negative refractive power; the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element has at least one convex shape in an off-axis region thereof; and f/EPD < 2.60.
Claim Amendment
Examiner objects to the amendment filed on January 12, 2022 because any changes relative to the patent being reissued must be marked. Matter to be omitted by reissue must be enclosed by brackets; and matter to be added by reissue must be underlined. See 37 CFR 1.173(d). Therefore, the entire text of new claims 24-49 must be underlined. Correction is required.
Oath/Declaration
The reissue oath/declaration filed on December 15, 2021 is defective because it fails to identify at least one error which is relied upon to support the reissue application. Currently,
there is no description of an error at all in the declaration (i.e., under “At least one error upon which reissue is based is described below”). In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. Applicant should point out what the patent claims lack that the newly added claims have, or vice versa. See 37 CFR 1.175 and MPEP § 1414.
Since this application is a broadening reissue, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.
Claim Rejections - 35 USC § 251
Claims 24-49 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Mato.
In rejections below, Tsai is relied upon to disclose a compact optical system with most of the claim limitations; and Mato is relied upon to further teach aspects of a compact optical system in a fingerprint imaging device.
Regarding independent claim 36 and dependent claim 43, Tsai discloses a compact optical system comprising three lens elements (i.e., Embodiment 7 shown in Figure 7A and described in Tables 7-1 to 7-3), the three lens elements being, in order from an object side to an image side, a first lens element 710, a second lens element 720 and a third lens element 730, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element 710 has negative refractive power (i.e., lens 710 in Embodiment 7 is negative; paragraph [0131]),
the object-side surface 711 of the first lens element 710 is concave in a paraxial region thereof, the object-side surface of the first lens element has at least one convex shape in an off-axis region thereof (i.e., “The object-side surface 711 [of first lens 710] near an optical axis is concave and the object-side surface 711 away from the optical axis is convex”; paragraph [0131] and Figure 7A), and
the object-side surface 721 of the second lens element 720 is convex in a paraxial region thereof (paragraph [0131]; Figure 7A); and
wherein a focal length of the compact optical system is f, an entrance pupil diameter of the compact optical system is EPD, and the following condition is satisfied: f/EPD < 2.60 (i.e., in Embodiment 7, f/EPD, which is well known in the optical art as the “F-number” or “FNO” of a lens1, is 2.45; see Table 7-1).

    PNG
    media_image1.png
    429
    618
    media_image1.png
    Greyscale

Alternatively, Tsai discloses another three-lens system (i.e., Embodiment 2 shown in Figure 2A and described in Tables 2-1 to 2-3), wherein
the first lens element 210 has negative refractive power (paragraph [0085]),
the object-side surface 211 of the first lens element 210 is concave in a paraxial region thereof, the object-side surface of the first lens element has at least one convex shape in an off-axis region thereof (i.e., “The object-side surface 211 [of first lens 210] near an optical axis is concave and the object-side surface 211 away from the optical axis convex”; paragraph [0085] and Figure 2A), and 
the object-side surface 221 of the second lens element 220 is convex in a paraxial region thereof (paragraph [0085]; Figure 2A).

    PNG
    media_image2.png
    437
    612
    media_image2.png
    Greyscale

Tsai discloses that in Embodiment 2 (see Table 2-1), f/EPD = 2.60, which is just outside the claimed range. However, it would have been obvious to person of ordinary skill in the art to specifically have f/EPD < 2.60 in the compact optical system disclosed in Embodiment 2 of Tsai because the disclosed value (2.60) is close enough to the claimed value (<2.60) that one skill in the art would expect the optical system disclosed by Tsai to essentially have the same properties as the claimed optical system (e.g., a large aperture and bright resulting image). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41USPQ2d 1865 (1997). See also MPEP 2144.05(1).
Further regarding claim 36 in particular, Tsai does not specifically disclose that an axial distance between an imaged object and an image surface is OTL, a maximum image height of the compact optical system is ImgH, and the following condition is satisfied: OTL/ImgH < 12. Further regarding claim 43 in particular, Tsai discloses an image capturing unit comprising the compact optical system discussed above and an image sensor 260 or 760, wherein the image sensor is disposed on the image side of the compact optical system (Figure 2A or 7A), but does not specifically disclose a light source. 
However, Mato teaches a system that is related to the one disclosed by Tsai, including an image capturing unit comprising a compact optical system (i.e., lenses 28) and an image sensor 30 disposed on the image side of the compact optical system (Mato, Figure 3A; paragraphs [0011]-[0014]). 


    PNG
    media_image3.png
    370
    379
    media_image3.png
    Greyscale

Regarding claim 36 in particular, the limitation OTL/ImgH < 12 simply means that distance to the object from the surface of the image sensor is less than twelve times the image height. Mato teaches that the object (e.g., finger 24) is placed close to the image sensor 30, closer than twelve times the height of sensor (Mato, Figure 3A). Regarding claim 43 in particular, Mato further teaches that the image capturing unit comprises a light source 32 (Mato, paragraph [0012]). Regarding claims 36 and 43, it would have been obvious to a person of ordinary skill in the art to have OTL/ImgH < 12 and include a light source as taught by Mato in the system disclosed by Tsai in order to advantageously use the system to image and authenticate fingerprints.
	Regarding claim 37, in the system taught by Tsai in view of Mato including Embodiment 2 disclosed by Tsai, Tsai discloses that
at least one of the object-side surface and the image-side surface of the first lens element is aspheric, at least one of the object-side surface and the image-side surface of the second lens element is aspheric, at least one of the object-side surface and the image-side surface of the third lens element is aspheric (Tsai discloses that all surfaces are aspheric in Embodiment 2; paragraph [0087]),
each of the first lens element, the second lens element and the third lens element is made of plastic material (paragraph [0087]; Table 2-1),
the first lens element, the second lens element and the third lens element are all stationary relative to one another in a paraxial region thereof (i.e., Tsai does not disclose any movement mechanisms for the lens elements in Embodiment 2; it would be well understood in the optical art that the lens elements disclosed by Tsai are stationary).
Regarding claim 38, in the system taught by Tsai in view of Mato, Tsai discloses that f/EPD is 2.60 (Embodiment 2) or 2.46 (Embodiment 7) and does not specifically disclose that f/EPD < 1.60. However, it would have been a matter of routine optimization for one of ordinary skill in the optical engineering art to lower the value of f/EPD in the system taught by Tsai in view of Mato to 1.6 with a reasonable expectation of success. One in the art would have been motivated to try because it is well understood in the art that a lower value of f/EPD means providing a larger aperture so that more light passes through the lens system, which in turn results in an advantageously brighter image. It would have been obvious to a person of ordinary skill in the art to provide f/EPD < 1.6 in the system taught by Tsai in view of Mato in order to advantageously have a larger aperture and brighter image. Furthermore, 856 Patent specification does not disclose that f/EPD < 1.6 is critical to the invention. Instead, 856 Patent discloses that f/EPD less than 2.60 (not 1.6) is “favorable for obtaining a large aperture” (856 Patent, column 5, lines 36-41).
Regarding claim 40, in the system taught by Tsai in view of Mato, Mato further teaches that an axial distance between the imaged object and the object-side surface of the first lens element is OL, an axial distance between the object-side surface of the first lens element and the image surface is TL, and the following condition is satisfied:
0 < OL/TL < 1.0.
More specifically, the limitation 0 < OL/TL < 1.0 simply means that OL is smaller than TL (OL and TL, being distances, are necessarily positive numbers). Mato teaches that the object (e.g., a finger) is closer to the object side of the first lens than the object side of the first lens is to the sensor (Mato, Figure 3A). Again, it would have been obvious to a person of ordinary skill in the art to have the object close to the first lens as taught by Mato in the system taught by Tsai in view of Mato in order to advantageously use the system to image and authenticate fingerprints.
Regarding claim 41, in the system taught by Tsai in view of Mato, Tsai discloses that in Embodiment 2, the distance from the object side of the first lens to the image surface is 2.703 mm (Tsai, Table 2-1) and in Embodiment 7, the distance from the object side of the first lens to the image surface is 2.700 mm (Tsai, Table 7-1). Therefore, in the combination taught by Tsai in view of Mato, the remaining distance between the object (the finger) to the first lens can be up to about 5.3 mm to satisfy the claimed range OTL < 8.0 mm (i.e., the distance from object to image surface is less than 8.0 mm).
Since Mato teaches that the object (e.g., a finger) is closer to the object side of the first lens than the object side of the first lens is to the sensor (Mato, Figure 3A), in the combination taught by Tsai in view of Mato, Mato teaches that the distance from the imaged object to the object side of the first lens is less than 2.7 mm. Therefore, in the combination taught by Tsai and Mato, OTL = 2.7 mm + (a number less than 2.7 mm), which would total less than 8.0 mm and be within the claimed range.
Regarding claim 42, in the system taught by Tsai in view of Mato including Embodiment 7 disclosed by Tsai, Tsai discloses an aperture stop 700 located between the first lens element and the second lens element (Figure 7A), wherein an axial distance between the aperture stop and the object-side surface of the second lens element is Dsr3, an axial distance between the aperture stop and the object-side surface of the third lens element is Dsr5, and the following condition is satisfied:
0 < |Dsr3/Dsr5| < 0.50.
More specifically, in embodiment 7, |Dsr3/Dsr5| = |-0.003/0.756| = 0.004, which is within the claimed range (see Table 7-1).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Mato as applied to claims 36 and 43 above, and further in view of Rowe.
Regarding claim 44, which depends on claims 36 and 43, Tsai in view of Mato teach an image capturing unit as discussed above with regard to claim 43, including a light source as taught by Mato. Mato does not specifically teach that the light source is within a wavelength range of 400 nanometers (nm) to 500 nm.
However, Rowe teaches an image capturing unit that is related to the one taught by Tsai in view of Mato, including a compact optical system (i.e., optics 113); finger 119; a light source 103; and an image sensor 115, wherein the image sensor is disposed on the image side of the compact optical system (Rowe, Figure 1, paragraphs [0051]-[0053] and [0059]). Rowe further discloses a light source within a wavelength range of 400 nanometers (nm) to 500 nm (Rowe, paragraph [0060]).

    PNG
    media_image4.png
    473
    707
    media_image4.png
    Greyscale

Regarding claim 44, it would have been obvious to a person of ordinary skill in the art to provide a wavelength range of 400 nm to 500 nm as taught by Rowe in the system taught by Tsai in view of Mato in order to advantageously detect fingerprints “from a genuine, living finger” under various environmental conditions (Rowe, paragraphs [0007]-[0010]).
Allowable Subject Matter
Claims 24-35 and 45-49 would be allowable if Applicant overcomes the rejection under 35 U.S.C. 251 set forth in this Office action. Claim 39 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if Applicant overcomes the rejection under 35 U.S.C. 251 set forth in this Office action.
Regarding claim 24, Tsai discloses a compact optical system comprising three lens elements (i.e., Embodiment 7 shown in Figure 7A and described in Tables 7-1 to 7-3), the three lens elements being, in order from an object side to an image side, a first lens element 710, a second lens element 720 and a third lens element 730, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element 710 has negative refractive power (i.e., lens 710 in Embodiment 7 is negative; paragraph [0131]),
the object-side surface 711 of the first lens element 710 is concave in a paraxial region thereof, the object-side surface of the first lens element has at least one convex shape in an off-axis region thereof (i.e., “The object-side surface 711 [of first lens 710] near an optical axis is concave and the object-side surface 711 away from the optical axis is convex”; paragraph [0131] and Figure 7A),
the object-side surface 721 of the second lens element 720 is convex in a paraxial region thereof (paragraph [0131]; Figure 7A), and
wherein a focal length of the compact optical system is f, an entrance pupil diameter of the compact optical system is EPD, and the following condition is satisfied: f/EPD < 2.60 (i.e., in Embodiment 7, f/EPD, which is well known in the optical art as the “F-number” or “F NO” of a lens, is 2.45; see Table 7-1).
Regarding claim 45, Tsai discloses a compact optical system comprising three lens elements (i.e., Embodiment 3 shown in Figure 3A and described in Tables 3-1 to 3-3, the three lens elements being, in order from an object side to an image side, a first lens element 310, a second lens element 320 and a third lens element 330, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element 310 has negative refractive power (i.e., lens 310 in Embodiment 3 is negative; paragraph [0095]),
the object-side surface 311 of the first lens element 310 is concave in a paraxial region thereof, the object-side surface of the first lens element has at least one convex shape in an off-axis region thereof (i.e., “The object-side surface 311 [of first lens 310] near an optical axis is concave and the object-side surface 311 away from the optical axis is convex”; paragraph [0095] and Figure 3A),
the object-side surface 331 of the third lens element is convex in a paraxial region thereof (paragraph [0095]; Figure 3A), and the image-side surface 332 of the third lens element is concave in a paraxial region thereof (“The image-side surface 332 near the optical axis is concave”; paragraph [0095]; Figure 3A); and
wherein a focal length of the compact optical system is f, an entrance pupil diameter of the compact optical system is EPD, and the following condition is satisfied: f/EPD < 2.60 (i.e., in Embodiment 3, f/EPD, which is well known in the optical art as the “F-number” or “F NO” of a lens, is 2.40; see Table 3-1).
However, regarding claims 24 and 45, Tsai does not specifically disclose that the third lens element has positive refractive power. 
Tsai in view of Mato also does not specifically teach a compact optical system including the combination of all of the elements and limitations recited in claim 39 (including all of the limitations of parent claim 36) wherein f/ImgH < 0.70.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.
Signed:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991               

Conferees:  
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                              /T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Academic Press Dictionary of Science and Technology, which is not relied upon as a reference in this rejection but is cited to demonstrate what is well known in the optical art.